UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8292


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENDRICK DWAYNE MOORE, a/k/a Kendrick Moore, a/k/a Kendrick
Dwayne Rogers,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:06-cr-00641-HMH-2)


Submitted:    April 2, 2009                 Decided:   April 10, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kendrick Dwayne Moore, Appellant Pro Se. Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kendrick     Dwayne   Moore    seeks   to   appeal    the   district

court’s text order denying his motion to reconsider the court’s

denial of his motion for a sentence reduction pursuant to 18

U.S.C. § 3582(c)(2) (2006).         We have reviewed the record and

find no reversible error.         Accordingly, we affirm the district

court’s   denial   of   relief.      We    dispense    with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                     2